Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 1 of 31 PageID #: 16427



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  PPS DATA, LLC,                                       §
                                                       §
                    Plaintiff,                         §
                                                       §
  v.                                                   §   CIVIL ACTION NO. 2:18-CV-00007-JRG
                                                       §
  JACK HENRY & ASSOCIATES, INC.,                       §
                                                       §
                    Defendant.                         §

                                 MEMORANDUM OPINION AND ORDER

            Before the Court is the Motion for Summary Judgment of Invalidity Under 35 U.S.C. §

 101 (“the Motion”) filed by Defendant Jack Henry & Associates, Inc. (“JHA”). (Dkt. No. 81).

 Having considered the Motion, and for the reasons set forth herein, the Court finds the Motion

 should be and hereby is DENIED.

       I.      Factual and Procedural Background

            Plaintiff PPS Data, LLC (“PPS Data”) alleges direct infringement of Claims 1, 7, 19, and

 25 of U.S. Patent No. 7,181,430 (“the ’430 Patent”), Claims 1–6 and 9 of U.S. Patent No. 7,216,106

 (“the ’106 Patent”), Claims 1, 12, and 14 of U.S. Patent No. 7,440,924 (“the ’924 Patent”), and

 Claims 1 and 12 of U.S. Patent No. 7,624,071 (“the ’071 Patent”) (collectively, the “Asserted

 Claims” and “Asserted Patents”). The Asserted Patents are all part of the same patent family and

 share a common specification. The ‘430 Patent claims priority to an application filed on April 28,

 2000. The ‘106 Patent is a continuation-in-part of the application that resulted in the ‘430 patent.

 The ‘071 Patent and ‘924 Patent are divisionals of the ‘430 Patent.

            The Asserted Claims are system and method claims directed towards a technological

 architecture for electronic check deposit processing. Prior art systems for check processing


                                                   1
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 2 of 31 PageID #: 16428



 required a customer to come to a traditional bank or bank branch facility. ’430 Patent at 1:14–27.

 At the bank of first deposit—the financial institution where the check is initially dropped off—the

 bank would perform “Magnetic Ink Character Recognition” or “MICR” capture to gather deposit

 information such as a “maker bank number, the account number, a check serial number,” the

 deposit amount, and other information related to processing the check. Id. at 6:4–7. Then, unless

 the check was an “on us”1 check, the bank of first deposit would then physically transmit the paper

 check to the “maker bank” or the Federal Reserve Bank for post-deposit processing and ultimately

 clearance. Id. at 1:14–27. Upon receipt of these checks, these latter banks would again process the

 checks and perform MICR capture, re-gathering the same information that was initially gathered

 by the bank of first deposit. Id. 1:15–37.

         These prior art systems had a number of substantial drawbacks for customers and for banks.

 Customers had to physically travel to banks or bank branches in order to process their checks. Id.

 Customers also faced substantial uncertainty about whether a check would actually clear, since the

 prior art systems offered no way to verify that a check—even once deposited—was drawn on an

 account holding sufficient funds to cover that debit. Id. at 1:47–50. Similarly, banks themselves

 had limited means of determining whether the check draw on an account at another bank had

 sufficient funds to pay the check, or whether the account was closed or otherwise frozen. Id. at

 2:4–11. Banks also had limited tools to enforce deposit limits, since a customer could ostensibly

 deposit different checks at different branches in order to evade deposit limits. Id. at 2:50 –54.

         Additionally, banks had to incur the physical infrastructure costs of being tethered to paper-

 based financial instruments. Id. at 1:28–61. Both the risk of damage to physical copies of financial


 1
   The Asserted Patents describe an “on us” check as one where the account from which the check is drawn exists at
 the same banking institution as the bank of first deposits. ’430 Patent at 6:10–12. Such checks were “on us,” rather
 than on others, in the parlance of the Asserted Patents. Id. When a check was debited against an account held by a
 third-party bank, that bank is termed a “maker bank.” Id.

                                                          2
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 3 of 31 PageID #: 16429



 instruments and the difficulty of secured storage for such instruments were burdens on banks. Id.

 Similarly, banks who received the check after the bank of first deposit had to maintain the

 technological infrastructure to perform MICR capture in order to re-process the check once it

 physically arrived, in order to re-capture and re-catalogue the information embodied in the paper

 check. Id. In practice, this process was inefficient as it required significant physical, financial, and

 human resources. Id.

         The Asserted Patents are directed towards a “new process” that “involves inventive

 computer-based software that can be used at financial institution locations and locations remote

 from financial institution offices for capturing deposits.” Id. at 2:12–15. Claim 1 of the ’430 Patent,

 which JHA contends is representative of the Asserted Claims,2 recites:

 1. A method for deposit processing at a central system a plurality of checks deposited at a remote
 site with accompanying deposit information, comprising:

         the central system receiving deposit information for a plurality of different deposit
         transactions, with the deposit information including for each of the different deposit
         transactions a deposit account designation, electronic check data and check image
         data for at least one check to be deposited, wherein the central system is separate
         from MICR capture, deposit accounting, cash management, and float processing
         systems for a bank of first deposit and wherein the deposit account designation for
         each of at least a subset of the plurality of the deposit transactions is to a different
         bank of first deposit;

         the central system transmitting the electronic deposit data and optionally the check
         image data for each different deposit transaction of the subset of the plurality of the
         deposit transactions to a respective different one of the banks of first deposit;

         the central system performing at least one of sorting the received deposit
         information and error checking the received deposit information before
         transmission to any of the MICR capture, deposit accounting, cash management,
         and float processing systems of each of the different banks of first deposit
         designated in the respective deposit account designations in the deposit
         information; and



 2
  The Parties dispute whether Claim 1 of the ’430 Patent is representative of the remaining Asserted Claims. The
 Court takes this issue up in Part II.

                                                         3
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 4 of 31 PageID #: 16430



        the central system transmitting electronic check data and the check image data
        directly or indirectly to a maker bank or a Federal Reserve Bank or a correspondent
        bank in a transmission having a transmission path that bypasses the MICR capture,
        deposit accounting, cash management, and float processing systems of the bank of
        first deposit for that deposit transaction.

 Id. at 18:17–51. The Asserted Patents indicate that using a digital rather than paper version of the

 check was inventive and advantageous relative to the state of the prior art in April 2000, which is

 the undisputed priority date for the Asserted Patents. The specification explains:

        The present invention has been designed to reduce the issues associated with the
        physical handling of paper items by financial institutions and to improve the
        collections of associated funds by processing electronic images of checks as
        opposed to the slower method of sending paper checks through the traditional check
        clearing routes. Not withstanding [sic] the premise for the inventive processes to
        use electronic images of items to facilitate processing and clearing of items, it
        would also be desirable for the present invention to accommodate the current use
        of paper items and all other commonly accepted methods for clearing checks until
        such time as the use of electronic images becomes a common accepted practice for
        clearing checks.

 Id. at 1:66–2:11. The Asserted Patents offer a number of innovations that eliminate known

 drawbacks in prior art systems. With respect to customers, at the time of patenting, the Asserted

 Patents offered “a bearer of a check the convenience to ‘deposit’ a check at a facility, such as a

 home or office, that is not a traditional bank or bank branch facility.” Id. at 1:39–42. The

 preponderance of benefits, however, benefitted banks. Distinct from the prior art systems at the

 time, the Asserted Patents facilitate “remote depositing and processing a check” in a manner “that

 does not require the physical routing of the actual check in order to accomplish the various post-

 deposit processing of a check.” Id. at 1:43–47. This technological innovation in the form of “post-

 deposit processing” is captured by the “MICR” bypass limitations, which limit the Asserted

 Patents to scenarios where the follow-on banks are freed from—and may “bypass”—repetition of

 the initial check deposit process conducted at the “remote site.” Id. at 7:9 –11.



                                                  4
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 5 of 31 PageID #: 16431



           The invention embodied in the Asserted Patents also “improv[es] the collection time

 involved with the funds represented by the check . . . .” Id. at 1:47–50. The Asserted Patents also

 confer a variety of logistical benefits, including “reducing expenses associated with the

 transportation costs involved in sending the checks” “reducing the check storage expenses incurred

 by the bank of first deposit” “reduce the staffing, facilities (i.e., physical buildings), and equipment

 required to accept and process physical checks.” Id. at 1:51–61.

           JHA filed the instant Motion seeking summary judgment that the claims are invalid under

 35 U.S.C. § 101 for claiming patent-ineligible subject matter. While the Motion was pending, the

 Federal Circuit decided Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161 (Fed. Cir. 2019), which held

 that a patent directed towards “crediting a merchant’s account as early as possible while

 electronically processing a check” was invalid under § 101. Id. at 1166. This Court ordered targeted

 supplemental briefing to address how best to implement Solutran.

           In response to JHA’s Motion, PPS Data contends that its patents are valid under § 101 and

 that, in any case, summary judgment should be denied because JHA has not demonstrated that

 Claim 1 of the ’430 Patent is representative of the remaining Asserted Claims. The Court addresses

 representativeness and subject-matter eligibility in turn.

     II.      Representativeness

           The parties dispute whether Claim 1 of the ’430 Patent is representative of the fifteen

 Asserted Claims contained in the four Asserted Patents. After a review of precedent, the Court

 concludes that the Federal Circuit has never expressly addressed the legal framework for

 addressing disputes about representative claims. In many patent cases, “the parties agree to treat a

 claim as representative” in order to crystalize and streamline the relevant disputes for resolution

 by the court. See Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). However, in a



                                                    5
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 6 of 31 PageID #: 16432



 sizeable number of cases, the parties dispute whether a given claim is representative of the

 remaining claims.

          As a matter of first impression, the Court finds that a burden-shifting framework is

 appropriate for determining claim representativeness. The initial burden of persuasion rests on the

 defendant to identify a rationale for treating a given claim or claims as representative of other

 asserted claims.3 This burden flows from two statutory requirements: first, that each claim must

 be presumed independently valid, and second, that the defendant bears the burden to overcome

 that presumption. See 35 U.S.C. § 282.

          Section 282 requires courts to the presume that each claim is valid independently from the

 other claims in the patent. Id. It provides that “[e]ach claim of a patent (whether in independent,

 dependent, or multiple dependent form) shall be presumed valid independently of the validity of

 other claims; dependent or multiple dependent claims shall be presumed valid even though

 dependent upon an invalid claim.” Id. (emphasis added); accord 35 U.S.C. § 253 (“Whenever a

 claim of a patent is invalid the remaining claims shall not thereby be rendered invalid.”). Absent a

 basis to overcome the presumption of independence, the plain text of § 282 requires courts to

 analyze the validity of each claim individually.

          In addition to creating the presumption of independent validity, § 282 places the burden of

 overcoming that presumption on the defendant. Specifically, § 282 expressly allocates “the burden

 of establishing invalidity of a patent or any claim thereof” to “the party asserting such invalidity.”

 Id. (emphasis added); see also Aqua Prod., Inc. v. Matal, 872 F.3d 1290, 1305 (Fed. Cir. 2017)

 (“In district court, the party asserting invalidity of a patent claim bears the burden of establishing


 3
   The Court uses the phrase “defendant” because it is ordinarily the defendant who raises a validity challenge.
 However, for the purpose of clarity, the Court confirms that this analysis applies to any party relying on
 representativeness to challenge the validity of a patent. For example, a defendant could allege counterclaims for patent
 infringement, and in such a case, the plaintiff would bear the initial burden on representativeness.

                                                            6
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 7 of 31 PageID #: 16433



 invalidity. . . . That burden of proof never shifts to the patent owner.”) (citing 35 U.S.C. § 282(a));

 SSIH Equip. S.A. v. U.S. Int’l Trade Comm’n, 718 F.2d 365, 375 (Fed. Cir. 1983) (“[T]he

 presumption [imposed by § 282] places the burden of going forward, as well as the burden of

 persuasion, upon the party asserting invalidity.”).

          Accordingly, when a defendant seeks to invalidate multiple claims based only on

 allegations relating to a subset of those claims, the defendant must justify treating that subset as

 representative of the other claims.

          The party asserting invalidity may overcome the presumption of independent validity by

 offering a substantial rationale for treating a claim as representative of other asserted claims. While

 the specific factual justifications for representativeness will necessarily vary from case to case,

 precedent offers a number of instructive guideposts in conducting the representativeness inquiry.

 In all cases, the representativeness inquiry must be “directly tethered to the claim language.”4 See

 Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019). Courts must thus avoid

 “overgeneralizing claims” in a manner that might avoid pertinent distinctions between the claims

 simply because—at a high level of abstraction—there are some similarities between the allegedly

 representative claim and the remaining claims. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,

 1337 (Fed. Cir. 2016). Similarly, a claim is not representative merely because it generally deals

 with the same subject matter as the other asserted claims. Id. Further, courts should not treat a

 claim as “representative simply because it is an independent claim.” Berkheimer, 881 F.3d at 1365.




 4
   PPS Data argues that the Court should reject JHA’s representativeness argument because JHA failed to provide a
 chart illustrating how each limitation of each Asserted Claim is represented by Claim 1 of the ’430 Patent. While a
 claim-by-claim chart may certainly add force to a claim of representativeness, no particular form of proof is required
 for the defendant to meet its burden on representativeness. Instead, JHA may proffer its justifications in whatever
 form it sees fit, so long as its justifications furnish a prima facie basis for its claim of representativeness. As explained
 herein, the prose analysis offered by JHA is sufficient to carry its burden to demonstrate representativeness with
 respect to all claims except those contained in the ’106 Patent.

                                                              7
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 8 of 31 PageID #: 16434



          In general, claims in one patent will not represent claims in another patent because patents

 must contain distinct inventions. Novartis Pharm. Corp. v. Breckenridge Pharm. Inc., 909 F.3d

 1355, 1362 (Fed. Cir. 2018). The doctrine of “obviousness-type double patenting” is “designed to

 foreclose ‘claims in separate applications or patents” that are either the same, or are “so alike that

 granting both exclusive rights would effectively extend the life of patent protection” for the earlier-

 filed patent. Id. (“Prohibiting double patenting prevents a patentee from obtaining sequential

 patents on the same invention and obvious variants, to thereby effectively manufacture a

 timewise extension of its patent exclusivity through a later-expiring patent.”) (emphasis added).

 “Federal courts have applied the principles of obviousness-type double patenting for over a century

 to restrict a patent owner’s patents on an invention and obvious variants to one . . . patent term.”

 Id. (quoting Takeda Pharm. Co. v. Doll, 561 F.3d 1372, 1375 (Fed. Cir. 2009)); accord James v.

 Campbell, 104 U.S. 356, 381 (1881) (“It is hardly necessary to remark that the patentee could not

 include in a subsequent patent any invention embraced or described in a prior one . . . .”). Since

 different patents must generally contain patentably distinct inventions, it follows that the claims in

 one patent will not usually represent all of the inventive concepts embodied in the claims of another

 patent. See Novartis Pharm, 909 F.3d at 1362. Accordingly, absent a case-specific justification,

 courts should generally not find a claim in one patent representative of other claims in other

 patents. See id.

          In summary, to meet its burden, the defendant must conduct an analysis tethered to the

 claim language, to show that there are no legally relevant distinctions between the claim identified

 as representative and the remaining asserted claims.5 A failure to make such a prima facie showing


 5
   The distinctions which are legally relevant will vary based on the context in which representativeness is evaluated.
 For example, distinctions which are legally relevant to an indefiniteness challenge—but irrelevant to a subject-matter
 eligibility challenge—will not preclude the court from relying on a representative claim in the eligibility context.
 Accordingly, a claim which may be representative in context of one dispute may not be representative in context of

                                                           8
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 9 of 31 PageID #: 16435



 will defeat a claim of representativeness and will confine the relief sought by the defendant to the

 claims expressly analyzed.

         Once the defendant has proven a prima facie case demonstrating representativeness, the

 burden shifts to the plaintiff to identify limitations that are present in the asserted claims but that

 are not represented by the allegedly representative claim. “[I]f the patentee does not present any

 meaningful argument for the distinctive significance of any claim limitations,” then the Court has

 discretion to treat the allegedly representative claim as representative. Berkheimer, 881 F.3d at

 1365; accord MaxLinear, 880 F.3d at 1377. By contrast, if the plaintiff identifies legally distinctive

 limitations, then any claims which contain those limitations are excluded from the scope of the

 relief sought by the defendant and must be distinctively addressed, typically in supplemental

 motion practice. See Berkheimer, 881 F.3d at 1365; accord MaxLinear, 880 F.3d at 1377.

         This framework ensures that courts comply with the procedural due process rights of

 patentees. “Patents convey . . . a specific form of property right—a public franchise.” Oil States

 Energy Servs., LLC v. Greene’s Energy Grp., LLC, 138 S. Ct. 1365, 1375 (2018). Further,

 “[p]atents . . . are surely included within the ‘property’ of which no person may be deprived . . .

 without due process of law.” Fla. Prepaid Postsecondary Educ. Expense Bd. v. Coll. Sav. Bank,

 527 U.S. 627, 642 (1999) (citing Brown v. Duchesne, 19 How. 183, 197 (1856); Consolidated

 Fruit–Jar Co. v. Wright, 94 U.S. 92, 96 (1876)). Accordingly, since it is well-settled that patents

 are “property for purposes of the Due Process Clause” of the Fifth and Fourteenth Amendments,

 patents “are ‘entitled to protection as any other property’ . . . .” Oil States Energy, 138 S. Ct. at

 1379 (citing Seymour v. Osborne, 11 Wall. 516, 533 (1870)).



 another. Cf. MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1373, 1377 (Fed. Cir. 2018) (“If the differences between
 the unadjudicated patent claims and adjudicated patent claims do not materially alter the question of invalidity,
 collateral estoppel applies.”).

                                                        9
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 10 of 31 PageID #: 16436



        The Fifth and Fourteenth Amendments prohibit a deprivation of property rights—including

 patent rights—without due process of law. See Bd. of Regents of State Colleges v. Roth, 408 U.S.

 564, 569–70 (1972). “The fundamental requirement of due process is the opportunity to be heard

 ‘at a meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333

 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). Courts must thus be cautious to

 avoid “depriv[ing] a litigant of an adequate day in court” by invalidating a property interest that is

 not truly presented before the Court. See Aspex Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377,

 1382 (Fed. Cir. 2013) (citing In re Freeman, 30 F.3d 1459, 1465 (Fed. Cir. 1994)). Since the

 limitations in a claim constitute the “metes and bounds” of the patentee’s property interest, using

 a narrower claim to represent—or invalidate—a legally distinctive claim would artificially limit

 the scope of the patentee’s property rights. See Athena Diagnostics, Inc. v. Mayo Collaborative

 Servs., LLC, 927 F.3d 1333, 1342 (Fed. Cir. 2019). Professor Patricia Campbell explains how this

 artificial limitation may constitute a denial of due process:

        Consequently, a patent owner who is forced to proceed on the basis of
        representative claims may assert . . . [a denial of] due process of law. Compare the
        situation where a plaintiff sues defendant for two separate breaches of contract and
        five unrelated tort claims, and the trial court insists that the outcome of the entire
        case will be determined by a limited trial on only one contract breach and one tort.
        There is little chance that the appellate courts would tolerate such a result.

 Patricia E. Campbell, Representative Patent Claims: Their Use in Appeals to the Board and in

 Infringement Litigation, 23 Santa Clara High Tech. L.J. 55, 78–79, 79 n.160, 82–83 (2006). By

 contrast, due process concerns are less likely to be present when the claims are “closely related

 and overlap considerably” such that the patentee’s property interests are fully and fairly

 represented, and the patentee is thus not deprived “of an adequate day in court.” Id. at 78–79;

 Aspex Eyewear, 713 F.3d at 1382. The risk of a procedural due process deprivation accordingly




                                                  10
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 11 of 31 PageID #: 16437



 grows with increases in the degree of legal distinctiveness between the allegedly representative

 claim and the other asserted claims. See id. at 78–79; Aspex Eyewear, 713 F.3d at 1382.

        For this reason, in close cases, courts should err on the side of finding a claim is not

 representative, because a mistake has constitutional consequences. An incorrect decision finding

 a claim representative—when in fact, it is not—is not only a trespass upon the statutory rights of

 the patentee, but works against the rights secured to all Americans by the Constitution itself. U.S.

 Const. amend. 5; U.S. Const. amend. 14 § 1. The converse scenario—where a court finds no

 representativeness based on a claim that, in fact, is representative—presents no comparable

 counterweight. This also reinforces the rationale to err against finding representation in less than

 clear cases. While incremental increases in judicial economy might be claimed and are important

 to be pursued where practicable, such benefits should never come at the cost of constitutionally

 secured rights. Cf. Mathews, 424 U.S. at 343–45. Unless a court finds the issue of

 representativeness to be clear, it should conduct—and require the parties to conduct—an

 individualized analysis of the claims at issue.

        In context of this case, JHA identifies a number of case-specific justifications that support

 a finding of representativeness in this case. First, JHA claims that the Asserted Patents are directed

 towards substantially the same “subject matter” as Claim 1 of the ’430 Patent, and alleges that the

 Asserted Claims are “grounded by the same meaningful limitations.” (Dkt. No. 81 at 15)

 (conducting a limitation-by-limitation analysis). JHA further notes that the Asserted Patents share

 a common specification, and are subject to terminal disclaimers—limiting the Asserted Patents to

 the term of the ’430 Patent—that were submitted by the patentee in order to overcome an

 obviousness-type double patenting rejection from the Patent and Trademark Office. (Id.) Finally,

 JHA contends that PPS Data’s expert conceded that Claim 1 of the ’430 Patent “would be



                                                   11
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 12 of 31 PageID #: 16438



 representative at a conceptual level.” (Id. at 4 ¶ 16) (citing Dkt. No. 81-18 (Deposition of Dr.

 Michael Shamos, PPS Data’s Infringement Expert)).

        PPS Data responds that JHA fails to show that Claim 1 of the ’430 Patent is representative

 of the Asserted Claims. PPS Data argues that JHA provides no more than “a collection of

 generalized descriptions of the asserted claims,” and fails to include a claim chart illustrating how

 each element of each claim is appropriately represented by Claim 1. (Dkt. No. 91 at 8). PPS Data

 further claims that “the Federal Circuit has long held that terminal disclaimers are not substantive

 evidence regarding the merits of double-patenting rejections based on alleged similarity of claims.”

 (Id.) (citing SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1168–69 (Fed. Cir. 2018)).

        In addition to arguing that JHA has failed to meet its initial burden on representativeness,

 PPS Data also identifies a group of limitations in the ’160 Patent that it affirmatively contends are

 not represented by Claim 1 of the ’430 Patent. Claim 1 of the ’160 Patent recites:

 1. A computer-readable medium comprising a program product for deposit processing at a central
 system a plurality of checks with accompanying deposit information, comprising:

        at least one computer-readable medium having computer readable program code
        embodied therein or among them if more than one medium, to be executed by a
        computer, the computer readable program code, when executed, capable of causing
        a machine to perform the following method steps;

        the central system receiving deposit information for a plurality of different deposit
        transactions, with the deposit information including for each of the different deposit
        transactions a deposit account designation in a bank of fist deposit, electronic check
        data and original check image data for at least one check to be deposited, wherein
        the central system is separate from MICR capture, deposit accounting, cash
        management, and float processing systems for the bank of first deposit;

        a computer at the central system comparing at least one deposit parameter that is
        not an account number to an individual customer limit in advance of transmitting
        any of the deposit information to the bank of first deposit;

        sending a communication if the individual customer limit is exceeded;




                                                  12
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 13 of 31 PageID #: 16439



          the central system performing at least one of sorting the received deposit
          information and error checking the received deposit information in advance of
          transmitting any of the deposit information to the bank of first deposit;

          the central system transmitting at least some of the deposit information for each
          different deposit transaction to the bank of first deposit;

          the central system transmitting electronic check data and check image data directly
          or indirectly to the maker bank, or to a Federal Reserve Bank or a correspondent
          bank, or to a print site for ultimate delivery in hard copy to a maker bank, with this
          transmitting bypassing the MICR capture, deposit accounting, cash management,
          float processing or other systems of the bank of first deposit.

 ’106 Patent at 24:15–57 (emphasis added to the distinctive limitations). JHA concedes that “claims

 1-6, 9 and 10-11 of the ’106 patent contain additional limitations concerning monitoring and

 enforcement of deposit limitations that are not found in claim 1 of the ’430 patent” but falls back

 on its general arguments about overlapping subject matter and terminal disclaimer. (Dkt. No. 104

 at 2).

          Applying the foregoing framework to the claims in this case, the Court concludes that

 Claim 1 of ’430 Patent represents some, though not all, of the remaining fifteen Asserted Claims.

 Specifically, the Court finds that Claim 1 of the’430 Patent is representative of Claims 7 19, and

 25 of the ’430 Patent; Claims 1, 12, and 14 of the ’924 Patent; and Claims 1 and 12 of the ’071

 Patent. The Court concludes that Claim 1 of the’430 Patent is not representative of Claims 1–6 and

 9 of the ’106 Patent.

          The Court concludes that JHA met its initial burden on representativeness for three reasons.

 First, all four patents are subject to a terminal disclaimer made by the patentee to overcome an

 obviousness-type double patenting rejection from the United States Patent and Trademark Office

 (“the USPTO”). The terminal disclaimer offers support for the Court’s conclusion regarding

 representativeness because it “is a strong clue that a patent examiner and, by concession, the

 applicant, thought the claims in the continuation lacked a patentable distinction over the parent.”

                                                   13
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 14 of 31 PageID #: 16440



 SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1168 (Fed. Cir. 2018). While “that strong clue does

 not give rise to a presumption that a patent subject to a terminal disclaimer is patentably indistinct

 from its parent patents,” a terminal disclaimer “is still very relevant to that inquiry.” Id. (emphasis

 added). Since the claims in the subsequent patents are subject to a terminal disclaimer, the terminal

 disclaimer is some evidence tending to show representativeness.

        Of course, a terminal disclaimer does not end the inquiry, because “there is no prohibition

 on broadening claims in continuation patents subject to a terminal disclaimer. So unlike the case

 of reexamined claims, claims of terminally-disclaimed continuation patents could ‘provide larger

 claim scope to a patentee than the patentee had under’ the parent patent.” Id. at 1166–67. The

 existence of a terminal disclaimer is simply some relevant evidence available to the Court for

 consideration.

        Second, all four patents share a common specification. A common specification is some

 additional indication of representativeness, because claims must be supported by a written

 description of the invention in the specification. See Enzo Biochem, Inc. v. Gen-Probe Inc., 323

 F.3d 956, 963 (Fed. Cir. 2002) (citing 35 U.S.C. § 112). If claims are supported by the same written

 description, the probability of overlap between claimed material is higher than if the claims are

 supported by separate specifications.

        However, a common specification—by itself or even in combination with a shared terminal

 disclaimer—is not enough to show that a claim in one patent is representative of any other claims.

 SimpleAir, 884 F.3d at 1166 (rejecting shared specification and terminal disclaimer as a basis for

 finding claim preclusion because “‘it is the claims of the patent which define the invention’”)

 (quoting Altoona Publix Theatres, Inc. v. Am. Tri-Ergon Corp., 294 U.S. 477, 487 (1935)). While

 the specification must offer a written description sufficient to support the claimed invention, a



                                                   14
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 15 of 31 PageID #: 16441



 specification might describe multiple, distinct inventions. See Bourns, Inc. v. United States, 537

 F.2d 486, 492 (Ct. Cl. 1976) (“[T]he claims may be multiplied either because there are multiple

 facets to the invention and claims to the separate parts and subparts are necessary to protect the

 invention . . .”). Further, even when multiple claims are addressed towards a single invention, the

 claims might still be directed towards capturing multiple different elements of the same claimed

 invention. Tandon Corp. v. U.S. Int'l Trade Comm’n, 831 F.2d 1017, 1023 (Fed. Cir. 1987)

 (“[P]ractice has long recognized that ‘claims may be multiplied . . . to define the metes and bounds

 of the invention in a variety of different ways.’”) (alteration in original). As a result, multiple

 claims directed towards the same invention may still be distinctive such that they are not capable

 of being represented by any single claim. Accordingly, a common specification is some evidence

 tending to support representativeness, but it is not conclusive.

        Third, the Court is persuaded that JHA’s substantive technical analysis of the claims is

 closely tethered to the claim language. In all cases, the court must make a representativeness

 determination by reference to the claim language, which is interpreted in light of the specification,

 as well as any claim construction previously conducted by the court. JHA explains that the

 elements in Claim 1 of the ‘430 Patent are not distinct in any sense relevant to the relief sought in

 its motion for summary judgment, and PPS Data does not effectively dispute this argument. JHA

 also points to deposition evidence from PPS Data’s own expert indicating that the claims cover

 essentially the same invention. This concession of technical overlap is material to the Court’s

 analysis.

        The cumulative effect of these three justifications—terminal disclaimer, common

 specification, and particularized analysis tethered to the claim language—is that JHA has met its

 burden to initially show representativeness. Accordingly, the burden shifts to PPS Data to identify



                                                  15
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 16 of 31 PageID #: 16442



 legally distinctive elements in the patents-in-suit that are not represented by the claim identified

 by JHA. The Court concludes that PPS Data has met this burden only as to the ’106 Patent.

          The ’106 Patent is the only patent for which PPS Data identifies a group of limitations that

 it argues are not represented by Claim 1 of the ’430 Patent. As noted above, these limitations are

 addressed to determining “at least one deposit parameter” at a time “in advance of transmitting

 any of the deposit information”; “sending a communication if the individual customer limit is

 exceeded”; and either “sorting” or “error checking the received deposit information in advance of

 transmitting” it to a bank of first deposit. By identifying these limitations and explaining their

 materiality to the eligibility inquiry, PPS Data has met its burden to identify specific elements that

 are not represented by Claim 1 of the ’430 Patent.

          JHA’s primary argument against the relevance of the monitoring limitations is that they

 are immaterial to the eligibility analysis. JHA makes two arguments. First, to allege that

 monitoring limitations are categorically ineligible, JHA cites Joao Bock Transaction Sys., LLC v.

 Jack Henry & Assocs., Inc., 76 F. Supp. 3d 513, 517 (D. Del. 2014), aff’d, 803 F.3d 667 (Fed. Cir.

 2015), which found ineligible limitations that JHA contends are similar. The Court finds that Joao

 Bock does not control this case.

          As an initial matter, Joao Bock was decided and affirmed in a Rule 36 order6 prior to the

 Federal Circuit’s decision in Berkheimer. It is clear that Berkheimer constituted a change in law.

 Joao Bock itself confirms the effect of Berkheimer, when the court emphasized that it was coming

 to a purely legal conclusion, untethered from factual considerations. See id. (“Whether a claim is




 6
   The Rule 36 affirmance from the Federal Circuit in Joao Bock offers little guidance, because the Federal Circuit has
 instructed district courts not to treat such affirmances as an adoption of the reasoning of the decision under review.
 See Quad Envtl. Techs. Corp. v. Union Sanitary Dist., 946 F.2d 870, 874 (Fed. Cir. 1991) (“We stress that such
 unpublished opinions are not to be taken as our adoption of the district court’s reasoning; affirmance could have been
 on any ground appropriate to the case.”).

                                                          16
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 17 of 31 PageID #: 16443



 drawn to patent-eligible subject matter under 35 U.S.C. § 101 is a threshold inquiry to be

 determined as a matter of law in establishing the validity of the patent.”).

        Further, Joao Bock relied expressly upon affirmative concessions in the patent

 specification that the relevant limitations were conventional at the time of patenting. Id. at 522

 (“The bank processing software is described in the specification . . . . The central processing

 computer 103 may utilize any of the widely known data processing and/or software routines,

 which are known to those skilled in that art, in order to process transaction requests and/or

 authorizations involving the use of the respective account(s) and/or related card(s).”) (emphasis in

 original). No such concessions are present in this case—and in fact, these patents expressly set

 forth affirmative allegations of unconventionality.

        Finally, the Joao Bock patents claim priority to a date substantially later than the patents at

 issue in this case. The state of the art inevitably shifts over time and may shift very quickly and

 significantly in the electronic arts. While the monitoring limitations in Joao Bock may not have

 been eligible when examined under the legal framework applicable at the time, the Court here

 finds that there is a factual question regarding whether deposit monitoring was conventional at the

 time the Asserted Patents were filed.

        Second, JHA analogizes generally to cases where the Federal Circuit has held information

 sorting limitations to be ineligible. JHA’s analogy is misplaced. In other contexts where similar

 limitations have been found ineligible, those limitations merely speed up an information exchange

 process. Here, however, these limitations give banks an effective tool to guard against improperly

 deposited checks, a substantial problem in the banking industry. Far from merely automating

 conventional activity, deposit monitoring is a technological improvement in the essential nature of

 paper-based check deposit processing. The inventive advantages of this technological



                                                  17
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 18 of 31 PageID #: 16444



 improvement are many and well-described in the Asserted Patents. Since PPS Data has justified

 treating these limitations as distinctive, the Court finds they are not represented by Claim 1 of the

 ’430 Patent.

    III.      Patent-Eligible Subject Matter

           A. Summary Judgment Standard

           The Court evaluates a motion for summary judgment under the law of the Fifth Circuit.

 See Enplas Display Device Corp. v. Seoul Semiconductor Co., 909 F.3d 398, 405 (Fed. Cir. 2018)

 (“We review the district court’s grant of summary judgment under regional circuit law.”). In the

 Fifth Circuit, “[s]ummary judgment is appropriate when ‘the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” Warren

 v. Fed. Nat’l Mortg. Ass’n, 932 F.3d 378, 382 (5th Cir. 2019) (citing Fed. R. Civ. P. 56(a)). Put

 another way, since the movant bears the burden on summary judgment, the movant’s failure to

 wholly foreclose the existence of genuine disputes of material fact will preclude summary

 judgment. See id.; Fed. R. Civ. P. 56(a).

           “A fact is material if it would affect the outcome of the case, and a dispute is genuine if the

 evidence is such that a reasonable jury could return a verdict for the non-moving party.” Id.

 (quoting Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018)) (internal

 quotation marks omitted). “Evidence at the summary judgment stage must be viewed in the light

 most favorable to the non-moving party, and reasonable inferences must be drawn in that party’s

 favor.” Id. (citing Fisk Elec. Co. v. DQSI, L.L.C., 894 F.3d 645, 650 (5th Cir. 2018)). While the

 Court is not required to search the record for facts not expressly addressed by the parties, material

 factual disputes that are readily apparent from the “underlying facts contained in the affidavits,

 depositions, and exhibits of record” will preclude summary judgment. Greenwich Ins. Co. v.



                                                     18
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 19 of 31 PageID #: 16445



 Capsco Indus., Inc., No. 18-60032, 2019 WL 3773450, at *2 (5th Cir. Aug. 12, 2019). In the

 context of patent litigation, the patents-in-suit are exhibits of record because they are “considered

 to ‘merge[] into the pleadings’ . . . .” Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC,

 915 F.3d 743, 755 (Fed. Cir. 2019) (applying First Circuit law); accord Ironshore Europe DAC v.

 Schiff Hardin, L.L.P., 912 F.3d 759, 763 (5th Cir. 2019) (requiring the Court to review “the

 complaint, any documents attached to the complaint, and any documents attached to the motion to

 dismiss that are central to the claim and referenced by the complaint” in evaluating a motion to

 dismiss under Rule 12).

        The amount of evidence necessary to create a dispute of fact is impacted by the substantive

 evidentiary burden of proof at trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986).

 “[A] higher burden of proof should have a corresponding effect on the judge when deciding

 whether to send the case to the jury” or to grant summary judgment. Id. In a context where a party

 must prove its claims by clear and convincing evidence, “the clear-and-convincing standard of

 proof should be taken into account in ruling on summary judgment motions . . . .” Id. at 255.

        This conclusion is mandated by the nature of this determination. . . . Whether a jury
        could reasonably find for either party, however, cannot be defined except by the
        criteria governing what evidence would enable the jury to find for either the
        plaintiff or the defendant: It makes no sense to say that a jury could reasonably find
        for either party without some benchmark as to what standards govern its
        deliberations and within what boundaries its ultimate decision must fall, and these
        standards and boundaries are in fact provided by the applicable evidentiary
        standards.

 Id. at 254–55. Though escaping a precise formulation, clear and convincing evidence “has been

 described as evidence which produces in the mind of the trier of fact an abiding conviction that

 the truth of a factual contention is ‘highly probable.’” Miller v. Dep’t of Justice, 842 F.3d 1252,

 1257–58 (Fed. Cir. 2016) (quoting Price v. Symsek, 988 F.2d 1187, 1191 (Fed. Cir. 1993)); see

 also Colorado v. New Mexico, 467 U.S. 310, 316 (1983).

                                                  19
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 20 of 31 PageID #: 16446



          Recognizing the “corresponding effect” of the defendant’s “higher burden of proof,” the

 Court finds that a nonmovant has at least two ways to successfully resist a motion for summary

 judgment by a movant who bears the burden of proof by clear and convincing evidence. 7 See

 Anderson, 477 U.S. at 254 (“Thus, in ruling on a motion for summary judgment, the judge must

 view the evidence presented through the prism of the substantive evidentiary burden.”). First, the

 nonmovant can offer evidence which creates some uncertainty about the truth of the movant’s

 allegations, such that there is a dispute as to whether a fact-finder’s conviction would be “abiding.”

 See Miller, 842 F.3d at 1257–58; Colorado, 467 U.S. at 316. Second, evidence which has the

 potential to reduce the movant’s contentions from “highly probable” to any lesser level of

 probability will suffice to defeat summary judgment. See Microsoft Corp. v. i4i Ltd. P’ship, 564

 U.S. 91, 101 (2011) (“[O]ne otherwise an infringer who assails the validity of a patent fair upon

 its face bears a heavy burden of persuasion, and fails unless [the party’s] evidence has more than

 a dubious preponderance.” (quoting Radio Corp. of Am. v. Radio Eng’g Labs., 293 U.S. 1, 8 (1934)

 (alteration in original))).

          Thus, to succeed on summary judgment, the movant must completely foreclose any

 material factual disputes about either the “abiding” or “highly probable” nature of its allegations.

 See id.; Miller, 842 F.3d at 1257–58; Colorado, 467 U.S. at 316. Conversely, when the nonmovant

 shows that an issue is not completely clear, or that there is a dispute as to the convincingness of

 the movant’s evidence, summary judgment is inappropriate. See Microsoft Corp., 564 U.S. at 101;

 Miller, 842 F.3d at 1257–58; Colorado, 467 U.S. at 316.




 7
   Courts must take care to ensure that application of the “standard of proof is more than an empty semantic exercise.”
 Addington v. Texas, 441 U.S. 418, 425 (1979). In the context of a motion for summary judgment, taking the Supreme
 Court’s instruction seriously means recognizing the impact of “clear and convincing evidence” on the amount of proof
 required to create a genuine dispute of material fact. See id. Where the defendant’s burden is higher, less proof will
 be required to oppose it at summary judgment. See id.; Anderson, 477 U.S. at 253.

                                                          20
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 21 of 31 PageID #: 16447



          With these guiding principles in mind, the Court turns to the substance of the patentable

 subject-matter inquiry.

          B. Alice Step 18

          The Federal Circuit’s recent decision in Solutran, Inc. v. Evalon, Inc., 931 F.3d 1161 (2019)

 compels a finding that the Asserted Patents are directed towards an abstract idea. Specifically, The

 Court finds the Asserted Claims are directed towards the abstract idea of “electronic check deposit

 processing.” Though there are a number of factual differences between the Asserted Claims and

 the claims discussed in Solutran, as discussed below, the Court finds that the Federal Circuit’s

 analysis in Solutran disposes of the Alice Step 1 inquiry.

          C. Alice Step 2

          At the second step of the Alice inquiry, courts examine whether the claim limitations

 “involve more than performance of ‘well-understood, routine, [and] conventional activities

 previously known to the industry.’” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018)

 (quoting Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014)) (alteration in original). For

 example, when “the claimed technology ‘overrides the routine and conventional sequence of

 events’” in order to provide a technological benefit, it is eligible at Alice Step 2. SRI Int’l, Inc. v.

 Cisco Sys., Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (quoting DDR Holdings, LLC v. Hotels.com,

 L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014)).

          When examining the issue of conventionality, courts must “consider the elements of each

 claim both individually and ‘as an ordered combination’ to determine whether the additional



 8
  The only thing clear about the appropriate test for patent-eligible subject matter is that it is unclear. Appellate courts
 and district courts alike have called for intervention and clarification from the Supreme Court or the Congress. See,
 e.g., Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC, 927 F.3d 1333, 1335 (Fed. Cir. 2019) (Lourie, J.,
 concurring); id. at 1337 (Hughes, J., concurring); id. (Dyk, J., concurring); id. at 1344 (Chen, J., concurring); id. at
 1352 (Moore, J., concurring); id. at 1363 (Newman, J., dissenting); id. at 1370 (Stoll, J., dissenting); id. at 1371
 (O’Malley, J., dissenting). This Court joins that chorus..

                                                            21
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 22 of 31 PageID #: 16448



 elements ‘transform the nature of the claim’ into a patent eligible application.” Id. at 1367 (quoting

 Alice, 573 U.S. at 217). Consideration of the unique and inventive results of the “ordered

 combination” of elements—even individually known elements—is essential, since “inventions in

 most, if not all, instances rely upon building blocks long since uncovered, and claimed discoveries

 almost of necessity will be combinations of what, in some sense, is already known.” KSR Int’l Co.

 v. Teleflex Inc., 550 U.S. 398, 418–19 (2007). For this reason, inventions that are comprised of

 elements that are individually well-known in the prior art can still satisfy Alice Step 2 if the

 “ordered combination” of those elements embodies an inventive concept. BASCOM Glob. Internet

 Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) (“The ‘inventive concept’

 may arise in one or more of the individual claim limitations or in the ordered combination of the

 limitations.”) (emphasis added).

         “The question of whether a claim element or combination of elements is well-understood,

 routine and conventional to a skilled artisan in the relevant field is a question of fact.” Berkheimer

 v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018). Only “[w]hen there is no genuine issue of

 material fact regarding whether the claim element or claimed combination is well-understood,

 routine, [and] conventional to a skilled artisan in the relevant field” can eligibility “be decided on

 summary judgment as a matter of law.” Id. at 1368. “Whether a particular technology is well-

 understood, routine, and conventional goes beyond what was simply known in the prior art. The

 mere fact that something is disclosed in a piece of prior art, for example, does not mean it was

 well-understood, routine, and conventional.” Id. at 1369.

        As with any other invalidity defense, the defendant must prove that a patent is invalid for

 claiming patent-ineligible subject matter by clear and convincing evidence. Berkheimer, 881 F.3d

 at 1368 (Fed. Cir. 2018) (citing Microsoft, 564 U.S. at 95 (quoting 35 U.S.C. § 282)). Accordingly,



                                                  22
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 23 of 31 PageID #: 16449



 at the summary judgment stage, this requires the movant defendant to completely foreclose any

 factual disputes about either the “abiding” or “highly probable” nature of its conventionality

 allegations. See Microsoft, 564 U.S. at 101; Miller, 842 F.3d at 1257–58; Colorado, 467 U.S. at

 316. If the court finds that there is evidence which creates some uncertainty about whether the

 claims are “well-understood, routine, and conventional,” the Court must deny summary judgment.

 See Microsoft, 564 U.S. at 101; Miller, 842 F.3d at 1257–58; Colorado, 467 U.S. at 316.

 Similarly, if there is evidence which may reduce the likelihood that the claims are “well-

 understood, routine, and conventional” from “highly probable” to any lesser level of probability,

 the Court must deny summary judgment. Microsoft, 564 U.S. at 101; Miller, 842 F.3d at 1257–58;

 Colorado, 467 U.S. at 316.

            The Court finds that there is a genuine dispute of material fact with respect to three

 inventive concepts: the MICR bypass limitations, the deposit monitoring limitations,9 and the

 ordered combination of claim limitations. PPS Data has submitted both expert evidence and

 intrinsic evidence from the specification of the Asserted Patents that suffices to create a question

 of fact.

     1. Factual Assertions in the Specification Addressed to Inventiveness are Competent

            Summary Judgment Evidence

            Factual assertions in the specification addressed to inventiveness are competent summary

 judgment evidence. The Federal Circuit routinely relies on factual assertions in patent

 specifications not only as some evidence, but conclusive evidence of inventiveness. Solutran, Inc.,

 931 F.3d at 1168; Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776



 9
  The deposit monitoring limitations are materially relevant to the inventiveness inquiry for the reasons set out by the
 Court. See supra Part II. Since the technological advantages of deposit monitoring are relevant to the ordered claims
 as a whole, the Court addresses them in its eligibility analysis.

                                                           23
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 24 of 31 PageID #: 16450



 F.3d 1343, 1349 (Fed. Cir. 2014) (“This limitation merely describes generic optical character

 recognition technology, which CET conceded was a routine function of scanning technology at

 the time the claims were filed.”); cf. Berkheimer v. HP Inc., 881 F.3d 1360, 1370 (Fed. Cir. 2018)

 (“[S]ummary judgment was improper, given the fact questions created by the specification’s

 disclosure.”).The Federal Circuit’s practice is supported by common sense. There are a number of

 reasons to find that factual claims in the specification are sufficient to create a factual dispute about

 either the “abiding” or “highly probable” nature of the defendant’s eligibility allegations, such that

 summary judgment is inappropriate.

         First, the salient nature of the factual statements in the specification about inventiveness

 bolsters their credibility. Factual representations about the state of the art, and about the

 inventiveness of core elements claimed by the patent, are particularly likely to be scrutinized for

 accuracy by the USPTO. Broad representations about the state of the art are likely to be scrutinized

 because they are easy to evaluate and disprove. For example, the claim that the banking industry

 had overwhelmingly not adopted electronic check deposit processing or MICR bypass structures

 would be easy to disprove if such claims were untrue. Similarly, factual representations about

 inventiveness are central considerations in whether a patent will be allowed over a rejection for

 anticipation, obviousness, and eligibility. In other words, both types of factual assertion are likely

 to be central to the prosecution and “ongoing negotiations” between the patentee and the USPTO.

 See Shire Dev., LLC v. Watson Pharm., Inc., 787 F.3d 1359, 1365 (Fed. Cir. 2015). The intense

 scrutiny afforded to those types of statements bolster their reliability. Particularly in light of the

 presumption of regularity—which supports an inference that the USPTO appropriately scrutinized

 the factual statements in the specification—statements in the specification offer credible evidence

 of inventiveness. See, e.g., PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1366



                                                    24
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 25 of 31 PageID #: 16451



 (Fed. Cir. 2007) (imposing a presumption of regularity “due to a qualified government agency

 presumed to have done its job”).

         Second, numerous safeguards ensure the reliability of factual statements made in the

 specification. A broad range of sanctions, ranging from a finding of inequitable conduct to

 assertions of malpractice, are a reliable deterrent to making false statements of fact. See, e.g.,

 Regeneron Pharm., Inc. v. Merus N.V., 864 F.3d 1343, 1351 (Fed. Cir. 2017), cert. denied 139 S.

 Ct. 122 (2018) (affirming finding of inequitable conduct and rendering patents unenforceable for

 a patentee who made false “factual representations” about the state of the art); Gunn v. Minton,

 568 U.S. 251 (2013) (permitting malpractice suits based on patent-related conduct). For example,

 a finding of inequitable conduct based on false “factual representations” with respect to “a single

 claim renders the entire patent unenforceable.” Regeneron, 864 F.3d at 1350 (emphasis added)

 (citing Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1288 (Fed. Cir. 2011)).

 “Moreover, the taint of a finding of inequitable conduct can spread from a single patent to render

 unenforceable other related patents and applications in the same technology family. . . . Thus, a

 finding of inequitable conduct may endanger a substantial portion of a company’s patent

 portfolio.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1288 (Fed. Cir. 2011). An

 inequitable conduct finding may even “spawn antitrust and unfair competition claims.” Id. In other

 words, patentees face severe deterrents against making false factual statements in the specification.

 These deterrents strongly incentivize the patentee to make only defensible and accurate statements

 in the specification. The incentive to include only truthful statements is itself a justification to rely

 on factual statements in the specification—particularly those targeted to critical issues like the

 state of the art or the nature of the invention embodied in the patent.




                                                    25
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 26 of 31 PageID #: 16452



          Third, several of the traditional justifications for crediting intrinsic evidence in the context

 of claim construction apply to the reliability of factual statements made in the specification.10

 Intrinsic evidence has the “virtue of being created at the time of patent prosecution,” “for the

 purpose of explaining the patent’s scope and meaning.” Phillips v. AWH Corp., 415 F.3d 1303,

 1318 (Fed. Cir. 2005). Intrinsic evidence is less susceptible to the taint of hindsight bias than other

 forms of evidence. Id.; see also In re Cyclobenzaprine Hydrochloride Extended-Release Capsule

 Patent Litig., 676 F.3d 1063, 1079 (Fed. Cir. 2012) (explaining that hindsight bias produces

 unreliable opinions because it is easy to “construct a selective version of the facts that confirms”

 a pre-determined conclusion about inventiveness based on the knowledge “that the inventor

 succeeded in making the patented invention”). Further, factual statements in the specification are

 made subject to the review of the USPTO, which can decline to allow a patent whose specification

 includes factually false statements about inventiveness or the art. Id.

          By contrast, “extrinsic evidence consisting of expert reports and testimony is generated at

 the time of and for the purpose of litigation and thus can suffer from bias that is not present in

 intrinsic evidence.” Phillips, 415 F.3d at 1318. This post-hoc extrinsic evidence is inevitably

 assembled from “a virtually unbounded universe of potential extrinsic evidence,” and may result

 in unreliable cherry-picking since “each party will naturally choose the pieces of extrinsic evidence

 most favorable to its cause.” Id. (citing Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595

 (1993) (“Expert evidence can be both powerful and quite misleading because of the difficulty in

 evaluating it.”)). The cumulative “effect of that bias can be exacerbated” in context of motions for




 10
    Of course, some of the justifications for crediting intrinsic evidence—particularly those related to patent-specific
 lexicography and public notice—are specific to the claim construction context and do not bear on the objective
 truthfulness of statements in the specification. However, a number of other justifications—in particular those related
 to bias resulting from hindsight, evidentiary cherry-picking, the absence of cross-examination, and the anticipation of
 litigation—apply with equal force to the § 101 inquiry.

                                                          26
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 27 of 31 PageID #: 16453



 summary judgment or judgment on the pleadings because the documentary evidence or “opinion

 is offered in a form that is not subject to cross-examination.” Id. (citing Senmed, Inc. v. Richard–

 Allan Med. Indus., Inc., 888 F.2d 815, 819 n. 8 (Fed. Cir. 1989)).

          Accordingly, the Court concludes that the specification is a source of intrinsic evidence

 that is relevant to the eligibility inquiry and may be competent to resist summary judgment.

      2. The Intrinsic Evidence Is Sufficient to Create a Factual Question with Respect to

          Eligibility

          The MICR bypass11 limitations furnish an inventive concept that is embodied in the claims

 of the Asserted Patents. As noted in the introduction, the Asserted Claims require that MICR

 capture occur at a “remote location,” and are limited to factual situations in which the subsequent

 “transmission path” for the electronic check data “bypasses the MICR capture, deposit accounting,

 cash management, and float processing systems of the bank of first deposit for that deposit.” ’430

 Patent at 18:17–52.

          By bypassing the traditional post-deposit processing systems, the “claimed technology

 ‘overrides the routine and conventional sequence of events’” in order to provide an inventive

 benefit to banks. See SRI Int’l, 930 F.3d at 1304 (quoting DDR, 773 F.3d at 1258). Unlike the then-

 conventional course of events, wherein each bank that processes a deposited check would have to

 perform MICR capture—and thus must maintain the physical technological infrastructure to

 perform MICR capture—the Asserted Claims obviate that process and allow banks to rely on the

 electronic check information resulting from the electronically deposited check. The MICR bypass



 11
   The Parties use the phrase “MICR bypass” to describe the entire set of bypassed systems required by the Asserted
 Claims, and for consistency with the Parties, the Court adopts that terminology. However, the bypass of all of the
 systems described in the Asserted Claims—systems for MICR, deposit accounting, cash management, and float
 processing—remains pertinent to the Court’s analysis. “MICR bypass” is thus a stand-in for the inventive bypass
 limitations contained in the Asserted Claims, not a limitation on the Court’s substantive analysis to only the bypass of
 “MICR” systems specifically.

                                                           27
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 28 of 31 PageID #: 16454



 limitations thus do not merely automate conventional activity—they fundamentally and

 technologically improve it. The specification provides ample evidence that MICR bypass was “a

 new system” that was distinct from the prior art. Accordingly, the MICR bypass limitations are an

 inventive concept for which there is sufficient evidence to compel a denial of summary judgment.

        The intrinsic evidence also makes clear that the ordered combination of elements in the

 Asserted Claims was unconventional in the prior art. Prior art systems were build on “handling,

 storing and returning paper checks to the maker.” ’430 Patent at 1:33–34. The Asserted Claims,

 by contrast, were a wholesale overhaul of that conventional approach to check processing, and

 instead constituted a “new system centered on electronic information that does not require the use

 of paper items for any purpose.” Id. at 1:34–37. Unlike prior art systems, which were ineffective

 at guarding against fraudulent or insufficient deposits, the ordered combination of elements in the

 Asserted Claims significantly augmented monitoring—and preventing—such improper checks.

 The Asserted Claims also materially improve the technological efficiency of the check depositing

 process. Unlike prior art systems that required infrastructure for processing, transporting, and

 physically securing physical checks, the Asserted Claims streamline the check processing system

 in a way that obviates the need for such infrastructure.

        The intrinsic evidence expressly addresses the state of the art, noting that the present

 invention may need to accommodate “the current use of paper items” unless and “until such time

 as the use of electronic images becomes a common accepted practice for clearing checks.” Id. at

 2:4–11. Put another way, at the time of patenting, “the use of electronic images” in the specific

 manner set forth in the Asserted Claims had not “become[] a common accepted practice for

 clearing checks,” much less a “well-understood, routine, and conventional” practice in the relevant

 financial industries.



                                                  28
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 29 of 31 PageID #: 16455



        In Solutran, the Federal Circuit expressly left open the eligibility of patents that claim this

 type of technological improvement. Solutran, 931 F.3d at 1167 n.2 (“Solutran does not contend

 that using a digital rather than paper version of the check . . . is inventive.”). The ordered

 combination of elements in the Asserted Claims—supported by intrinsic evidence from the

 specification—illustrates that at the time of patenting, “using a digital rather than paper version of

 the check . . . is inventive.” Solutran, 931 F.3d at 1167 n.2. The combination of remote deposit,

 MICR bypass, and deposit monitoring embodied in the claims is a “particular manner” of

 electronic check depositing that effectuates a categorically and technologically distinctive shift in

 the manner that check processing was previously done by financial institutions. See Core Wireless

 Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1362–63 (Fed. Cir. 2018) (recognizing that

 a “particular manner” of processing “a limited set of information” in order to make “a specific

 improvement over prior art systems” constituted an inventive concept). In view of these inventive

 concepts, supported by the intrinsic evidence, the Court finds that summary judgment is

 inappropriate.

    3. Solutran Does Not Support A Contrary Result

    JHA relies heavily on Solutran to argue that this Court should grant summary judgment that

 the Asserted Claims are ineligible for patent protection. The Court is mindful of the Federal

 Circuit’s guidance in Solutran, and relies on Solutran to find that the Asserted Patents are directed

 towards an abstract idea under Alice Step 1. However, the Court also finds that Solutran is factually

 distinguishable at Alice Step 2. Solutran is addressed to substantially broader claims in a patent

 that affirmatively conceded conventionality and which was situated in a later state of the art. By

 contrast, the Asserted Patents are addressed to particularized claims that expressly rejected

 conventionality and innovated against a wholly different state of the art.



                                                  29
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 30 of 31 PageID #: 16456



           First, Solutran is addressed to patents that claim priority to a substantially later—and more

 mature—state of the art. The Asserted Patents in Solutran claim priority to 2006, at which point

 electronic check deposit processing had become ubiquitous. Solutran, 931 F.3d at 1166–69. By

 contrast, the Asserted Patents in this case were crafted and disclosed at the turn of the millennium,

 at a point when the electronic check deposit industry was still very much nascent—if existent at

 all. See supra Section III.C.2.

           Particularly in view of the rapid advancement of the electronic arts, this difference of six

 years is important. The six years from 2000 to 2006 is the difference between brick cellphones and

 the iPhone, and between dial-up and broadband. There is a genuine dispute of material fact about

 the differences in the state of the art between 2000 (and the Asserted Patents) and 2006 (and the

 Solutran patent) sufficient to find that the latter does not foreclose factual examination of the

 former.

           Second, Solutran relied on the patentee’s affirmative concessions—both in litigation and

 in the specification—that the patent asserted therein involved merely conventional steps. Solutran

 repeatedly emphasized these concessions as the basis for its decision:

           In its background, the ’945 patent explains that “there has been an industry
           transition to the electronic processing of checks[, including] the recordation of
           the data ... presented by the check into a digital format *1167 which can then be
           transferred electronically.” Id. at col. 1, ll. 53–57, col. 1, ll. 61–62. It had become
           standard for the merchant to capture the check’s transaction amount and MICR
           data at the point of purchase. Id. at col. 4, ll. 52–58, FIG. 1. Further, the patent’s
           background explains that verifying the accuracy of the transaction information
           stored in the digital file against the check was already common.2 Id. at col. 2, ll.
           13–15.

 Id. at 1166–67 (alterations in original) (emphasis added).

           Moreover, the specification states, and Solutran does not dispute, that the steps
           of the claim are conventional processes for processing checks electronically.

 Id. at 1168 (emphasis added).

                                                     30
Case 2:18-cv-00007-JRG Document 156 Filed 09/06/19 Page 31 of 31 PageID #: 16457




          As we noted above, the background of the ’945 patent describes each individual
          step in claim 1 as being conventional. Reordering the steps so that account
          crediting occurs before check scanning (as opposed to the other way around)
          represents the abstract idea in the claim, making it insufficient to constitute an
          inventive concept.

 Id. at 1169 (emphasis added). By contrast, the Asserted Patents include no such disclaimer and in

 fact affirmatively allege unconventionality. The intrinsic evidence of unconventionality is

 sufficient to distinguish Solutran on this score as well.

    IV.      Conclusion

          The Court finds that JHA’s Motion for Summary Judgment of Invalidity Under 35 U.S.C.

 § 101 (Dkt. No. 81) should be and hereby is DENIED. With respect to representativeness, JHA
   .
 has not demonstrated that Claim 1 of the ’430 Patent represents the claims of the ’106 Patent,

 which is accordingly excluded from the scope of JHA’s Motion. With respect to eligibility, JHA

 has failed to foreclose all genuine disputes of material fact about whether the claim limitations

 were well-understood, routine, and conventional at the time of patenting. PPS Data’s intrinsic

 evidence of unconventionality is sufficient to prevent JHA from carrying its burden on summary

 judgment.

      So ORDERED and SIGNED this 6th day of September, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




                                                  31
